DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/18/2022 has been entered.

Response to Amendment
Applicant's amendments/arguments filed on March 18, 2022 with respect to amended claims 1, 11, 21, 26 and 31 has been fully considered. The amendments maintain the same allowable subject matter previously indicated as allowable. Applicant’s amendment to the Specification has been considered and entered.

REASONS FOR ALLOWANCE
Claims 1-7, 10-17, 20-34 are allowed. Claims 8-9 and 18-19 were canceled.
The following is an examiner’s statement of reasons for allowance.
The present invention is related to a method of wireless communication, comprising: transmitting, by a base station (BS), a configuration indicating that a random access message duration is limited to a portion of a subframe less than an entire duration of a slot of the subframe, wherein the configuration comprises a first field describing a reference numerology associated with the subframe, the reference numerology including at least one of a tone spacing in the subframe, a number of symbols in the subframe, or a duration of the subframe and wherein the configuration comprises a second field describing a second numerology to be used by the BS to communicate a random access message, the second numerology being different than the reference numerology; receiving, by the BS from a user equipment (UE), a random access preamble initiating a random access procedure; and in response to receiving the random access preamble, communicating, by the BS with the UE during the subframe based on the configuration and using the second numerology, the random access message, the random access message being associated with the random access procedure.

Regarding independent claim 1, the closest prior art of Yang discloses a procedure used to transmit data between a UE and an eNB (Yang, Fig. 7, [0094]-[0095]). The eNB transmits system information to the UE, where the system information indicates RAR transmission related information including start subframe information, symbol in which RAR transmission is started, symbol number/interval used for transmitting RAR-PDCCH, RAR window size, etc. The system information indicates the duration of the RAR transmission which includes a start symbol for the RAR. As shown in Figs. 2 and 3, a symbol is an element in the time domain within a slot and subframe. This show that the information indicating a symbol in which RAR transmission is started is a portion of a subframe, because by starting the transmission of the RAR at a first, second, third, etc. symbol within a subframe results in limiting a portion of the subframe for the RAR transmission (Yang, Fig. 1, [0037], Fig. 7, [0096] ln 1-3, Fig. 8, [0115]-[0122], [0127], [0142], [0150], [0154]). The UE transmits a random access preamble to the eNB (step S710) to start the random access procedure (Yang, Fig. 1, [0038], Fig. 7, [0096]). After receiving the random access preamble from the UE, the eNB transmits the random access response (RAR) message to the UE (step S720), based on the system information which indicates the subframe, symbol, resource, etc. used for transmitting the RAR (Yang, Fig. 1 step S104, [0037], Fig. 7, [0096], Fig. 8, [0115]-[0122], [0127], [0142], [0150], [0154]).

Regarding independent claim 1, the closest prior art of Li discloses that different RACH messages are communicated between the BS and the UE, such as random access response, scheduled transmission and content resolution, which are transmitted and received using the RACH configuration including timing information such as symbols. The symbols used for the RACH messages indicate that less than the entire duration of the subframe is used, since a subframe comprises multiple symbols and indicating two symbols for the RACH message results in a duration less than the entire subframe (Li, col 36 ln 20-36, Fig. 17, col 38 ln 48-67, col 39 ln 1-49, Fig. 18, col 40 ln 65-67, col 41 ln 1-8).

Regarding independent claim 1, the closest prior art of Kim discloses that a SI includes information about a numerology defined for DL data/control channel and another numerology defined for UL data/control. Additionally, different numerologies are defined for corresponding frequency bands (Kim, [0141], [0157]-[0162], [0185]). The numerology includes a subcarrier spacing, the number of symbols in the subframe, a subframe length, etc. 

After careful consideration and search of the present claimed invention, the examiner finds the limitations of the claimed combination allowable over the prior art of record, when interpreted in accordance with the present specification description. More specifically, the cited prior arts, singly or in combination, fail to teach or disclose the following underlined claimed limitations “A method of wireless communication, comprising:
transmitting, by a base station (BS), a configuration indicating that a random access message duration is limited to a portion of a subframe less than an entire duration of a slot of the subframe, wherein the configuration comprises a first field describing a reference numerology associated with the subframe, the reference numerology including at least one of a tone spacing in the subframe, a number of symbols in the subframe, or a duration of the subframe and wherein the configuration comprises a second field describing a second numerology to be used by the BS to communicate a random access message, the second numerology being different than the reference numerology;
receiving, by the BS from a user equipment (UE), a random access preamble initiating a random access procedure; and
in response to receiving the random access preamble, communicating, by the BS with the UE during the subframe based on the configuration and using the second numerology, the random access message, the random access message being associated with the random access procedure” as recited in independent claim 1 when considering the claim as a whole. The same rationale applies to independent claims 11, 21 and 26 disclosing similar features as independent claim 1, thus allowable over the prior art of record, when interpreted in accordance with the present specification description.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473